Citation Nr: 1450682	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  04-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $18,312.25 was properly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which found that the Veteran had received an overpayment of education benefits in the amount of $18,312.25.  The Veteran subsequently perfected an appeal as to the validity of that debt.

This validity of debt issue was previously addressed by the Board in a September 2009 decision, in which the Board determined the debt to be valid.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court), and in a September 2011 Memorandum Decision, the Court vacated the Board decision and remanded the matter for readjudication.  In June 2012, the Board remanded the matter.

In August 2013, the Board last remanded the matter for further development.  The matter now returns to the Board.  

The Board notes that on numerous occasions Attorney Hill has made several submissions of evidence and argument on behalf of all the Veterans he represents.  These submissions included protected information specific to individual Veterans, such as VA claims numbers and social security numbers.  Attorney Hill was asked by the Senior Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act, 5 U.S.C.S. § 552a, and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his/her representative.

Attorney Hill responded to the Board's requests by submitting signed "waivers" from each of the 30 veterans he represented in which they expressly indicated that they do not object to having their personal information included in the claims files of the others.  On behalf of his clients, Mr. Hill also expressly authorized VA to associate his submissions with the claims files of each of the veterans he represents, even if those submissions include the VA claims numbers and social security numbers of the other veterans.
The Board takes very seriously the requirements of the Privacy Act, 5 U.S.C.A. § 552a, and the responsibility of VA to protect the personal information of all veterans and their dependents.  However, in light of these Veterans' waivers, knowingly and voluntarily submitted with the assistance of counsel, and Mr. Hill's letters specifically authorizing the sharing of the personal information of the veterans he represents, the Board finds that the concerns of the Privacy Act and similar VA regulations have been appropriately addressed in this instance and no violation of the law or the veterans' privacy rights will occur by accepting Attorney Hill's submissions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Notably, the Veteran's claims file in this case has been rebuilt.

The Veteran is one of a number of veterans who are alleged to have participated in an arrangement with the Ramon Magsaysay Technological University (RMTU) in the Philippines.  Essentially, October 2002 and February 2003VA Education Compliance Surveys and a May 2003 field investigation ("investigations") found that 60 veterans had committed fraud on VA by accepting educational benefits, although not attending classes or fulfilling other degree requirements.  It is alleged that in exchange for being relieved of these course requirements, the veterans provided certain monetary and other compensation to the university and its staff.  

In August 2013, the Board remanded the matter on appeal to obtain a 3 inch/3 ring binder that had been submitted by the appellant, but which had not been associated with the claims file.  Following that remand, the binder was obtained and associated with the claims file.  

In June 2012, the Board had previously remanded the matter for further development.  The Board had directed that VA obtain any information and evidence associated with the October 2002, February 2003, and May 2003 VA Educational Compliance Surveys and field investigation, including any unredacted information that pertained specifically to the Veteran.  That development was completed, and a VA field investigation report dated in May 2003, as well as associated documents, including a class attendance card, were obtained, provided to the Veteran and associated with the claims file.  

In its June 2012 remand, the Board also directed that VA attempt to obtain any records pertaining to the Office of the Inspector General (OIG) investigation relating specifically to the Veteran's possible participation in the purported fraud scheme at RMTU.  However, it does not appear that any OIG records have been requested, and the aforementioned binder contains no such records, or documentation of any request thereof.  Notably, in subsequent Supplemental Statements of the Case (SSOCs), there appears no indication that any such records were sought or considered.  Thus, the matter must be remanded.   See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Make efforts, including contacting VA's OIG San Francisco resident agency and any other appropriate record holders, to obtain any information and evidence associated with the VA's OIG investigation, as summarized in a February 2003 report, including any information that pertains specifically to the Veteran such as interviews, RMTU records, etc.  

Any efforts to obtain these records, including any responses (negative or positive), should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.  If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to  38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

